Title: From George Washington to Charles Lewis, 4 June 1756
From: Washington, George
To: Lewis, Charles

 

To Captain Charles Lewis: or the commanding Officer of the Virginia Regiment, at Winchester.
[Winchester, 4 June 1756]

You are hereby ordered to remain at this place until my return from Williamsburgh: unless by any ad[v]ices from Fort Cumberland, or any other of the Forts it is thought advisable, in a Council of War, (which you are to hold of your own Officers) to march to their assistance—In that case, you are to proceed with all the Soldiers, except those of Captain Mercers Company; the Masons, and a few of the best Carpenters of the Draughts—to such place or places as are so infested by the Enemy.
You must be particularly careful that there are exact returns made to the Troops every day, that there may be no more provisions drawn for than is right: and you are to sign all Orders for provisions, and such other absolute necessaries as are required. Captain Peachy will have the overlooking and management of the Workmen and is to be exempted from other Duty. He has orders to draw out as many men daily to work (reserving enough to mount Guard) as can be employed to advantage, and is to have such Officers to assist him, as he shall apply for. All the Soldiers that are unemployed, in the aforesaid Duty, are to be formed into Squads and duly exercised and regularly trained twice or thrice a-day—You must endeavour to inculcate due obedience upon the new Recruits—and to discourage Swearing and Drinking. All that are brought to this place you are to receive, and put under proper command and regulation until I arrive, and to take care that none of them desert; if they do, to send immediately after them. Given &c. at Winchester June 4th 1756.

G:W.

